Exhibit 99.1 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS FOURTH QUARTER, TWELVE-MONTH 2 Costa Mesa, Calif.–February 16, 2012–Ceradyne, Inc. (NASDAQ: CRDN) reported financial results for the fourth quarter and twelve months ended December 31, 2011. Sales for the fourth quarter 2011 were $128.5 million, compared with $100.7 million in the fourth quarter 2010.Net income for the fourth quarter 2011 increased to $20.8 million, or $0.85 per fully diluted share, on24,345,961 shares, compared to a net income of $13.2million, or $0.53per fully diluted share on 24,968,532 shares in the fourth quarter 2010. On a non-GAAP basis, net income for the fourth quarter 2011 increased to $13.6 million, or $0.56 per fully diluted share, compared to a net income of $10.9 million, or $0.44 per fully diluted share in the fourth quarter 2010. Sales for the twelve months ended December 31, 2011 were $572.0 million, compared with $402.9 million for 2010. Net income for the twelve months ended December 31, 2011 was $83.9 million, or $3.38 per fully diluted share, on 24,786,106shares, compared to net income of $29.3million, or $1.15per fully diluted share on 25,370,229 shares in the prior year period. On a non-GAAP basis, net income for the twelve months ended December 31, 2011 was $78.1 million, or $3.15 per fully diluted share compared to net income of $27.6 million, or $1.09 per fully diluted share. Net income included special charges and special credits that when combined had a positive impact by increasing diluted earnings per share by approximately $0.29 for the fourth quarter of 2011. The special charges totaled $8.7 million during the fourth quarter of 2011, which included a pre-tax $0.9 million restructuring charge for the closure of our facility in Billerica, Massachusetts and a pre-tax $7.8 million charge to write down the value of goodwill related to our acquisition of VIOX Corporation. The write down of goodwill was to reflect the current economic environment as a result of the recent downturn in the solar industry. The special credits totaled $19.4 million during the fourth quarter and were associated with the adjustment of economic assumptions regarding our purchase of the assets of Diaphorm, LLC in 2009, and our acquisitions of SemEquip in 2008 and VIOX in January 2011. During the fourth quarter, we revised the estimated future sales and earnings of Diaphorm, which caused an increase to the estimated acquisition liability and a charge to pre-tax earnings for the quarter and the year ended December 31, 2011 of $1.0 million. Also during the fourth quarter of 2011, we revised the estimated future sales and earnings of VIOX and SemEquip, which caused a decrease to the estimated acquisition liability and a credit to pre-tax earnings for the quarter and the year ended December 31, 2011 of $11.5 million for VIOX and $6.9 million for SemEquip. Gross profit margin was 32.6% of net sales in the fourth quarter 2011, compared to 32.8% in the same period in 2010. The provision for income taxes was 36.2% in the fourth quarter 2011, compared to a benefit from income taxes in the same period in 2010. Gross profit margin was 36.1% of net sales in the twelve months ended December 31, 2011 compared to 26.8% in 2010. The provision for income taxes was 34.4% in the twelve months ended December 31, 2011, compared to a benefit from income taxes in 2010. New orders for the three months ended December 31, 2011 were $58.1 million, compared to $151.3 million for the same period last year. For the year ended December 31, 2011, new orders were $670.6 million, compared to $455.3 million for 2010. Total backlog as of December 31, 2011 was $284.9 million, compared to total backlog at December 31, 2010 of $185.8 million. Total cash, cash equivalents and short-term investments increased to $275.0 million at December 31, 2011 compared to $246.3 million at December 31, 2010. Ceradyne’s initial 2012 guidance is for sales to range from $590 million to $625 million and earnings to range from $2.30 to $2.65 per fully diluted share. These projections are based on our current backlog plus projected new 2012 orders. Our guidance assumes receipt of an initial low rate production order on the enhanced combat helmet (ECH) within the next several weeks with full-scale, multi-year ECH production contracts executed in Q2 this year. We also anticipate a soft first half of 2012 for our photovoltaic solar crucibles, increasing throughout 2012. Ceradyne’s development pipeline of PetroCeram® ceramic sand screens, ceramic thrust bearings for oil and gas drilling, and several proprietary industrial and pharmaceutical products will all be in limited production in 2012. Joel P. Moskowitz, Ceradyne president, chief executive officer and chairman of the board, commented, “In general, we are very pleased with our fourth quarter performance and the 2011 full-year performance. Our diversification strategy of products, markets and geography demonstrated its relevance in 2011. As the year progressed, our solar business declined as the result of significant over capacity and excessive inventory levels of our customers, particularly in China. Yet other areas of Ceradyne, such as defense, nuclear and industrial, showed additional strength which allowed us to meet our internal goals and continue to implement our “Ceradyne $1 Billion” strategy.” Mr. Moskowitz further stated, “2012 should reflect continuation of certain trends we saw in 2011. Although we expect our solar business to exhibit weakness early this year, we believe our customers will work off their inventories with resultant firming of Ceradyne solar related business levels later this year. We also expect a strong defense sector in 2012, particularly in Ceradyne’s lightweight ceramic body armor. Although the enhanced combat helmet (ECH) qualification process has taken longer than originally expected, we are very optimistic about this program.” Mr. Moskowitz continued, “A high priority for future new business at Ceradyne is our R&D pipeline of new advanced technical ceramics covering a wide range of our areas of interest. Continuing outstanding results in the oil field of our PetroCeram® ceramic sand screen has encouraged us to expand our internal capacity and increase our technology and marketing team in Kempten, Germany. We are substantively increasing our manufacturing capacity of the isotope B10 in Quapaw, Oklahoma in response to what we believe are increasing opportunities in the nuclear power plant industry, particularly in China.” Furthermore, Mr. Moskowitz stated, “Our strong balance sheet with $275 million in cash and short term investments will enable us to invest internally, pursue our acquisition strategy, and increase shareholder value through opportunistic stock buybacks.” Non-GAAP Financial Measures To supplement the consolidated financial results prepared in accordance with Generally Accepted Accounting Principles ("GAAP"), the table at the end of this press release includes a reconciliation between the non-GAAP financial measures discussed in this press release and the GAAP financial results. These non-GAAP financial measures exclude certain items and special charges, such as restructuring – plant closure and severance, impairment charges, acquisition related charges, and losses on auction rate securities. Management does not consider the excluded items part of day-to-day business or reflective of the core operational activities of the Company as they result from transactions outside the ordinary course of business. Management uses non-GAAP financial measures internally for strategic decision making, forecasting future results and evaluating current performance. By disclosing non-GAAP financial measures, management intends to provide investors with a more meaningful, consistent comparison of the Company's core operating results and trends for the periods presented. Non-GAAP financial measures are not prepared in accordance with GAAP; therefore, the information is not necessarily comparable to other companies and should be considered as a supplement to, not a substitute for, or superior to, the corresponding measures calculated in accordance with GAAP. Conference Call and Webcast Information Ceradyne will host a conference call today at 8:00 a.m. PST (11:00 a.m. EST) to review the financial results for the fourth quarter ended December 31, 2011. To participate in the teleconference, please call toll free 888-378-0320 (or 719-325-2343 for international callers) approximately 10 minutes prior to the above start time and provide Passcode 4527399. In a previous press release, incorrect dial-in numbers were distributed; please use the numbers as disclosed in this press release. Investors or other interested parties may listen to the teleconference live via the Internet at www.ceradyne.com or www.earnings.com. These web sites will also host an archive of the teleconference. A telephone playback will be available beginning at 12:00 p.m. PST on February 16th through 12:00 p.m. PST on February 18th. The playback can be accessed by calling 888-203-1112 (or 719-457-0820 for international callers) and providing Passcode 4527399. Information about Ceradyne, Inc. Ceradyne develops, manufactures and markets advanced technical ceramic products and components for defense, industrial, energy, automotive/diesel and commercial applications. In many high performance applications, products made of advanced technical ceramics meet specifications that similar products made of metals, plastics or traditional ceramics cannot achieve. Advanced technical ceramics can withstand extremely high temperatures, combine hardness with light weight, are highly resistant to corrosion and wear, and often have excellent electrical capabilities, special electronic properties and low friction characteristics. Additional information can be found at the Company’s web site: www.ceradyne.com. Except for the historical information contained herein, this press release contains forward-looking statements regarding future events and the future performance of Ceradyne that involve risks and uncertainties that could cause actual results to differ materially from those projected. Words such as "anticipates," "believes," "plans," "expects," "intends," "future," and similar expressions are intended to identify forward-looking statements. These risks and uncertainties are described in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011, and its quarterly Reports on Form 10-Q, as filed with the U.S. Securities and Exchange Commission. Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date thereof. -more- CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Restructuring - plant closure and severance Acquisition related (credits) charges ) ) Goodwill impairment - - INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Gain (loss) on auction rate securities - ) Miscellaneous ) INCOME BEFORE PROVISION (BENEFIT) FOR INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME $ BASIC INCOME PER SHARE $ DILUTED INCOME PER SHARE $ WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) December31, ASSETS Current assets: Cash and cash equivalents $ $ Short term investments Accounts receivable, net of allowances for doubtful accounts of $1,547 and $685 in 2011 and 2010, respectively Other receivables Inventories Production tooling, net Prepaid expenses and other Deferred tax asset Total current assets Property, plant and equipment, net Long term investments Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other liabilities Income taxes payable Short-term debt - Total current liabilities Long-term debt - Employee benefits Other long term liabilities Deferred tax liability Total liabilities Commitments and contingencies (Note8) Stockholders’ equity: Common Stock, $0.01 par value: 100,000,000 authorized; 24,175,051 and 24,713,126 shares issued and outstanding at December31, 2011 and 2010, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Twelve Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes Stock compensation (Gain) losses on auction rate securities ) Loss on other securities 80 Goodwill impairment - Loss on equipment disposal Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables ) Inventories, net ) ) Production tooling, net Prepaid expenses and other assets ) ) Accounts payable and accrued expenses Income taxes payable Other long term liability ) Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Changes in restricted cash - Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions ) - Proceeds from sale of equipment NET CASH USED IN INVESTING ACTIVITIES: ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options Excess tax benefit due to exercise of stock options Shares repurchased ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ CERADYNE, INC. SEGMENT FINANCIAL INFORMATION (Amounts in thousands) The financial information for all segments is presented below (in thousands): Three Months Ended December 31, Twelve Months Ended December 31, Revenue from External Customers Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Inter-segment elimination ) Total $ Depreciation and Amortization Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Segment Income (Loss) from Operations and Income Before Provision for Income Taxes Advanced Ceramic Operations $ $ ) $ $ ) ESK Ceramics Thermo Materials ) Boron 82 ) Inter-segment elimination 17 ) Income from Operations Other Income (Expense) Income before Provision for Income Taxes $ Segment Assets Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ Expenditures for Property, Plant & Equipment Advanced Ceramic Operations $ ESK Ceramics Thermo Materials Boron Total $ CERADYNE, INC. MARKET APPLICATION INFORMATION (Dollar amounts in millions) We categorize our products into five market applications. The tables below show our sales by market application and the percentage contribution to our total sales of each market application in the different time periods. Sales by Market Application (in millions): Three Months Ended December 31, Twelve Months Ended December 31, Change Change Defense $ $ % $ $ % Industrial %) % Energy %) % Automotive/Diesel % % Commercial % % Total $ $ % $ $ % Percentage Contribution: Three Months Ended December 31, Twelve Months Ended December 31, Defense % Industrial Energy Automotive/Diesel Commercial Total % CERADYNE, INC. NON-GAAP FINANCIAL INFORMATION (Amounts in thousands, except per share data) Three Months Ended December 31, Twelve Months Ended December 31, GAAP income from operations $ 1. Acquisition related charge (credit) ) ) 2. Restructuring, plant closure and severance 3. Goodwill impairment - - Non-GAAP income from operations before acquisition, restructuring and goodwill impairment charges $ GAAP net income $ Reconciling items: Special charges (credits) 1. Acquisition related charge (credit) ) ) 2. Restructuring, plant closure and severance 3. Goodwill impairment - - 4. (Gain) loss on auction rate securities ) - ) Total special charges (credits) ) ) Provision for income taxes: Credit due settlement of a claim for reapportionment of state income taxes - - Increase in federal taxes due to credit for reapportionment of state income taxes - ) - ) Net tax effect due to reapportionment of state income income taxes - - Tax effect on other non-GAAP adjustments Total tax effect on non-GAAP adjustments (A) Non-GAAP net income $ Diluted non-GAAP income per share $ Increase (decrease) due to non-GAAP adjustments Diluted GAAP income per share $ (A)The tax effect on pre-tax non-GAAP adjustments is calculated using the relevant tax jurisdictions’ statutory tax rates. ##
